department of the treasury internal_revenue_service lq9qqoosoo sec_5s1 washington d c date may op ev e00 to od uniform tssue list contact person id number contact number legend fo n r s t u ve w x y dear sir or madam this is in reply to your rulings request of date requesting approval in advance of your interdisciplinary science research grant program n under sec_4945 of the internal_revenue_code and providing updating information on your six grant programs r through w you f are as exempt from federal_income_tax under sec_501 of the code and are a private_foundation under sec_509 of the code grant program n under your grant program n specific interdisciplinary science research projects that you approve from proposals submitted to you your approval includes approval of the principal scientist s involved in the project each grant can be paid for a five year period and the maximum grant can be x dollars pay grants of money to universities you will for you will select the n grantees through an objective and non-discriminatory selection process based on grant applications that you will widely solicit you will evaluate grant requests and grantees with the help of your own advisory panel of experts your private foundation's disqualified persons under sec_4946 of the code will not be eligible for the grants you will obtain annual and final reports from your grantees as to the uses of the grants as required by section sec_3 c of the foundation and similar excise_taxes regulations below you will retain adequate_records pertaining to the selection of the grantees and the uses of the grant funds to the extent required by sec_53_4945-4 of the regulations below if a report or other information suggests any misuse of your grant funds you will investigate and withhold further grant funds or recover any misused grant funds as required by sec_53 c of the regulations below ll grant programs r through w your rulings request of date also includes updating information about your grant your grant-making procedures for your grants under these programs are programs r s t and u already approved by the service under sec_4945 of the internal_revenue_code your letter also updates us about your grants made to colleges and universities under grant programs v and w for which approval by the service under sec_4945 of the code is not required your grant program r provides funds to further scientific research being conducted by younger scientists at universities your grant procedures for r are already approved under sec_4945 of the code by the service your rulings request of date informs us that as to program r the number of science fellows will increase from to the annual amount per fellow will increase from dollar_figurey to dollar_figurey per year unused funds can be carried over for two or three years and a fellowship will continue if the fellow moves from one university to another your grant program s provides funds for a scholars in residence program in which researchers conduct studies of the health education and welfare issues related to vulnerable children your grant- making procedures for s are already approved under sec_4945 of the code by the service your request informs us that as to program s grants are not being made while the program is under review by you your grant program t provides funds for graduate fellowships in science at historically black colleges and universities and is already approved under sec_4945 of the code by the service your request informs us that as to program t more fields of study are allowed grants can be for six years instead of only five professors can do reporting to you on behalf of the grantees and a laptop computer is given to students your grant program u provides funds for student scholarships at native american tribal colleges your grant-making procedures for u are approved by the service your letter informs us as to program u that grants are under review so funds are now for only one year under program u students can attend four-year or two-year colleges your grant program v provides funds to improve science education at historically black colleges and universities your grant program w provides funds to improve science education at native american colleges and universities these grants programs v and w provide grants to educational institutions exempt from federal_income_tax under sec_501 c of the code that are not private_foundations under sec_509 of the code and thus approval by the service under sec_4945 of the code is not required sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or educational_purposes sec_509 a of the code provides that certain organizations exempt from federal_income_tax under sec_501 are private_foundations subject_to the provisions of chapter of the code sec_4945 of the code imposes excise_tax on a private foundation’s making of any taxable_expenditure as defined in pertinent part by sec_4945 and sec_4945 d sec_4945 d of the code provides that a taxable_expenditure includes an amount_paid by a private_foundation as a grant to an individual for study or other similar purposes by such individual unless the grant meets the requirements under sec_4945 of the code for approval in advance by ma the service sec_4945 g of the code indicates in pertinent part that no taxable_expenditure occurs with respect to a grant to an individual for study or research if the grant is awarded on an objective and is nondiscriminatory basis pursuant to demonstrated that the purpose of the grant is to achieve a specific objective or to produce a report or other similar product pursuant to the foundation’s exempt purposes a procedure approved in advance by the secretary and it sec_53_4945-4 of the foundation and similar excise_taxes regulations requires that grantees under sec_4945 of the code must be selected on an objective and nondiscriminatory basis the criteria for selection of grantees must be related to the exempt_purpose of the grant selection of grantees may be limited to experts where for example selection is limited to those who are scientists a position to derive a private benefit directly or the persons selecting the grantees must not be in indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides that with respect to a grant made under sec_4945 of the code the private_foundation must require reports on the use of the funds and the progress made by the grantee toward achieving the specific purposes for which the grant was made such reports must be made at feast once a year upon completion of the undertaking for which the grant was made a fina report must be made describing the grantee’s accomplishments with respect to the grant and accounting for the funds received under such grant sec_53_4945-4 c of the regulations provides that if grantee reports submitted or other information including failure to submit reports indicate that any part of a grant is not being used for purposes of the grant the grantor foundation is under a duty to investigate and while conducting its if the grantor determines that investigation must withhold further payments to the extent possible any part of the grant has been used for improper purposes or for any use not in furtherance of purposes specified in the grant the grantor must take all reasonable and appropriate steps either to recover the grant funds or to insure the restoration of the diverted funds and any other grant funds held by the further the grantor must withhold any further grantee to the purposes being financed by the grant payments until it receives the grantee’s assurances that future diversions will not occur and that the grantee will take extraordinary precaution to prevent any more future diversions from occurring the grantor’s reasonable and appropriate steps to recover misused grant funds must include legal action all probability not result in satisfaction of execution where appropriate unless legal action would in on the judgment sec_53_4945-4 of the regulations provides that the grantor private_foundation must retain adequate_records on all of its grants to individuals for study or similar purposes under sec_4945 d of the code such records include all information which the foundation secures to evaluate the qualifications of potential grantees identification of all grantees including any relationship of a grantee to the grantor foundation sufficient to make such grantee a disqualified_person under sec_4946 of the code specification of the amount and purpose of each grant and the follow-up information which the grantor obtains from the grantees under sec_53_4945-4 and of the regulations cited above sec_53_4945-4 d of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the internal_revenue_service the private_foundation has not been notified that its grant-making procedures are not acceptable its grant-making procedures shall be considered as approved from the date of submission of its request for approval until receipt of actual notice from the internal_revenue_service that such procedures do not meet the requirements of sec_4945 of the code in regard to your grant program n your representations and information submitted indicate that your grant-making procedures for new grant program n will be in accordance with all of the grant- making procedure requirements of sec_53_4945-4 of the regulations described above including exempt purposes of the grants objective selection of grantees adequate reporting from grantees and recovery_of any misused grant funds also we concur that the current facts and information in your date ruling_request letter as to your grant programs r through w some of which facts are mentioned above do not involve any material changes in your grant procedures and thus do not alter the approvals by the service under sec_4945 of the code that are already in effect for those grant programs accordingly we rule that a to as be by the and with view required providing described objectivity conducted sec_4945 of nondiscriminatory as your grant procedures to be used by you for grants under your grant program n will be code objective accordingly based on the information submitted and assuming your grant program n and will nondiscrimination in the awarding of the grants we rule that your procedures in awarding the n grants will comply with the requirements of sec_4945 g of the code and expenditures made in accordance with these procedures will not be taxable this ruling is conditioned on the expenditures under sec_4945 of the code understanding that there will be no material_change in the facts upon which it is based your it directors trustees of members of the selection organization's creators officers committee or for any purpose inconsistent with the purposes described in section a one-time c b of the code this approval of your grant-making procedures is approval of your system of standards and procedures for selecting recipients of grants thus approval will that meets the requirements of sec_4945 of the code apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in this request further conditioned on the premise that be made to grants will no is your grants under grant program n will be for purposes described in sec_4945 of the code your grants under your grant program n made in accordance with the grant procedures described in your ruling_request wil not constitute taxable_expenditures under sec_4945 of the code your grant procedures for your grant programs r s t and u do not differ materially from the grant procedures already approved by the service and thus the approvals of those grant procedures by the service under sec_4945 of the code remain in your adjustments such as the educational institutions solicited by you the effect number of grantees selected the fields of study eligible the total_amounts of the grants and the duration of the grants are not material changes in your approved grant- making procedures for purposes of sec_4945 of the code because this fetter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_61 j of the code provides that it may not be used or cited as precedent sincerely signed garland a cares garland a carter chief exempt_organizations technical branch
